DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending in this application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/19/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Response to Amendment
Claims 1, 5, 9, 13, 17, and 21 are amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9, 13-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda U.S. Patent Application 2015/0162746 (hereinafter “Ikeda”) and further in view of Chen et al. U.S. Patent No. 9,825,022 (hereinafter “Chen”).
Regarding claim 1, Ikeda teaches an electrical stress protection circuit (i.e. electrostatic protection circuit 10b)(fig.5) comprising: a detection circuit (i.e. resistor R1, clamp element 11, P-channel MOS transistor QP10, N-channel MOS transistor QN10, and resistor R2)(fig.5) including a first transistor (i.e. P-channel MOS transistor QP10)(fig.5) connected to a driving voltage rail (i.e. N1)(fig.5)(refer also to [0056]) and turned on when electrical stress is provided (implicit)(refer to [0096]-[0102]); and a bypass circuit (i.e. discharge circuit 12)(fig.5) including a clamp (i.e. transistor QN12)(fig.5) configured to provide the electrical stress to a reference voltage rail when the electrical stress is applied (implicit)(refer to [0096]-[0102]), however Ikeda does not teach wherein the clamp is a plurality of bypass transistors, wherein the plurality of bypass transistors are connected in any one of series, parallel, and series-parallel manner. However Chen teaches wherein the clamp is a plurality of bypass transistors (refer to claim 8), wherein the plurality of bypass transistors are connected in any one of series, parallel, and series-parallel manner (refer to claim 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Ikeda to include the plurality of bypass transistors of Chen to provide the advantage of increasing the ability of the clamp to handle current, thereby discharging the transient faster.
Regarding claim 2, Ikeda and Chen teach the electrical stress protection circuit of claim 1, wherein the detection circuit further includes a second transistor (i.e. Ikeda clamp element 11)(refer also to Ikeda QN2)(fig.21F)(refer also to Ikeda [0227]) connected to the reference voltage rail and turned on due to a breakdown when the electrical stress is provided (implicit)(refer to Ikeda [0096]-[0102]).
Regarding claim 3, Ikeda and Chen teach the electrical stress protection circuit of claim 2, wherein the first transistor is turned on due to a breakdown when the electrical stress is provided or is turned on due to a voltage formed when the second transistor is turned on (implicit)(refer to Ikeda [0096]-[0102]).
Regarding claim 4, Ikeda and Chen teach the electrical stress protection circuit of claim 2, wherein: the first transistor is a p-type metal oxide semiconductor (MOS) transistor (i.e. Ikeda P-channel MOS transistor QP10)(fig.5); and the second transistor is an n-type MOS transistor (i.e. Ikeda N-channel MOS transistor QN2)(fig.21F).
Regarding claim 5, Ikeda and Chen teach the electrical stress protection circuit of claim 1, however Ikeda does not teach wherein a size of the bypass transistor is greater than a size of the first transistor. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a size of the plurality of bypass transistors is greater than a size of the first transistor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Ikeda and Chen to include wherein a size of the plurality of bypass transistors is greater than a size of the first transistor to provide the advantage of allowing a larger current to flow through the bypass transistors without breakdown of the bypass transistors, thereby allowing the electrical stress to be discharged faster and more safely and better protecting the load circuit.
Regarding claim 6, Ikeda and Chen teach the electrical stress protection circuit of claim 1, wherein: the first transistor is electrically connected to the reference voltage rail through a first current limiting resistor (i.e. Ikeda resistor R2)(fig.5); and the first current limiting resistor limits a current flowing through the first transistor when the first transistor is turned on (implicit).
Regarding claim 7, Ikeda and Chen teach the electrical stress protection circuit of claim 2, wherein: the second transistor is electrically connected to the driving voltage rail through a second current limiting resistor (i.e. Ikeda resistor R1)(fig.5); and the second current limiting resistor limits a current flowing through the second transistor when the second transistor is turned on (implicit).
Regarding claim 9, Ikeda and Chen teach the electrical stress protection circuit of claim 1, further comprising a buffer (i.e. Ikeda detection circuit 13)(fig.5) configured to receive and buffer a detection signal and output the buffered detection signal (implicit).
Regarding claim 13, Ikeda teaches an electronic device (refer to [0002] and [0013]) configured to perform a predetermined function (refer to [0002] and [0013]), comprising: a detection circuit (i.e. resistor R1, clamp element 11, P-channel MOS transistor QP10, N-channel MOS transistor QN10, and resistor R2)(fig.5) including a first transistor (i.e. P-channel MOS transistor QP10)(fig.5) connected to a driving voltage rail (i.e. N1)(fig.5)(refer also to [0056]) and turned on when electrical stress is provided (implicit)(refer to [0096]-[0102]); and an electrical stress protection circuit (i.e. discharge circuit 12)(fig.5) including a clamp (i.e. transistor QN12)(fig.5) turned on in response to a signal output (refer to OUT)(fig.5) when the first transistor is turned on (implicit) and configured to provide electrical stress to a reference voltage rail (implicit)(refer to [0096]-[0102]), however Ikeda does not teach wherein the clamp is a plurality of bypass transistors, wherein the plurality of bypass transistors are connected in any one of series, parallel, and series-parallel manner. However Chen teaches wherein the clamp is a plurality of bypass transistors (refer to claim 8), wherein the plurality of bypass transistors are connected in any one of series, parallel, and series-parallel manner (refer to claim 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikeda to include the plurality of bypass transistors of Chen to provide the advantage of increasing the ability of the clamp to handle current, thereby discharging the transient faster.
Regarding claim 14, Ikeda and Chen teach the electronic device of claim 13, wherein the detection circuit further includes a second transistor (i.e. Ikeda clamp element 11)(refer also to Ikeda QN2)(fig.21F)(refer also to Ikeda [0227]) connected to the reference voltage rail and turned on due to a breakdown when the electrical stress is provided (implicit)(refer to Ikeda [0096]-[0102]).
Regarding claim 15, Ikeda and Chen teach the electronic device of claim 14, wherein the first transistor is turned on due to a breakdown when the electrical stress is provided or is turned on due to a voltage formed when the second transistor is turned on (implicit)(refer to Ikeda [0096]-[0102]).
Regarding claim 16, Ikeda and Chen teach the electronic device of claim 14, wherein: the first transistor is a p-type metal oxide semiconductor (MOS) transistor (i.e. Ikeda P-channel MOS transistor QP10)(fig.5); and the second transistor is an n-type MOS transistor (i.e. Ikeda N-channel MOS transistor QN2)(fig.21F).
Regarding claim 17, Ikeda and Chen teach the electrical stress protection circuit of claim 13, however they do not teach wherein a size of the plurality of bypass transistors is greater than a size of the first transistor. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a size of the plurality of bypass transistors is greater than a size of the first transistor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikeda and Chen to include wherein a size of the plurality of bypass transistors is greater than a size of the first transistor to provide the advantage of allowing a larger current to flow through the bypass transistors without breakdown of the bypass transistors, thereby allowing the electrical stress to be discharged faster and more safely and better protecting the device.
Regarding claim 18, Ikeda and Chen teach the electronic device of claim 13, wherein: the first transistor is electrically connected to the reference voltage rail through a first current limiting resistor (i.e. Ikeda resistor R2)(fig.5); and the first current limiting resistor limits a current flowing through the first transistor when the first transistor is turned on (implicit).
Regarding claim 19, Ikeda and Chen teach the electronic device of claim 14, wherein: the second transistor is electrically connected to the driving voltage rail through a second current limiting resistor (i.e. Ikeda resistor R1)(fig.5); and the second current limiting resistor limits a current flowing through the second transistor when the second transistor is turned on (implicit).
Regarding claim 21, Ikeda and Chen teach the electronic device of claim 13, further comprising a buffer (i.e. Ikeda detection circuit 13)(fig.5) configured to receive and buffer a detection signal and output the buffered detection signal (implicit).
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Chen teach as applied to claims 2 and 14 above, and further in view of Watanabe U.S. Patent Application 2019/0006842 (hereinafter “Watanabe”).
Regarding claim 8, Ikeda and Chen teach the electrical stress protection circuit of claim 2, wherein a gate electrode of the second transistor is connected to the reference voltage rail (refer to Ikeda N-channel MOS transistor QN2)(fig.21F), however they not teach wherein the second transistor is connected to the reference voltage rail through a gate protection resistor. However, Watanabe teaches wherein the second transistor is connected to the reference voltage rail through a gate protection resistor (i.e. resistor R3)(fig.10). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Ikeda and Chen to include the gate protection resistor of Watanabe to provide the advantage of preventing large currents from damaging the gate of the second transistor.
Regarding claim 20, Ikeda and Chen teach the electronic device of claim 14, wherein a gate electrode of the second transistor is connected to the reference voltage rail (refer to Ikeda N-channel MOS transistor QN2)(fig.21F), however they do not teach wherein the second transistor is connected to the reference voltage rail through a gate protection resistor. However, Watanabe teaches wherein the second transistor is connected to the reference voltage rail through a gate protection resistor (i.e. resistor R3)(fig.10). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikeda and Chen to include the gate protection resistor of Watanabe to provide the advantage of preventing large currents from damaging the gate of the second transistor.
Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Chen as applied to claims 9 and 21 above, and further in view of Stockinger U.S. Patent Application 2014/0139963 (hereinafter “Stockinger”).
Regarding claim 10, Ikeda and Chen teach the electrical stress protection circuit of claim 9, however they do not teach wherein the buffer includes: a fourth transistor turned on in response to the detection signal; and a third transistor turned on in response to a signal output when the fourth transistor is turned on. However, Stockinger teaches wherein the buffer (i.e. first driver block 342 and second driver block 343)(fig.3) includes: a fourth transistor (i.e. N-channel MOSFET 337)(fig.3) turned on in response to the detection signal (refer to [0021]); and a third transistor (i.e. P-channel MOSFET 338)(fig.3) turned on in response to a signal output when the fourth transistor is turned on (refer to [0021]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Ikeda and Chen to include the buffer of Stockinger to provide the advantage of providing quick activation both when the device is powered and unpowered.
Regarding claim 22, Ikeda and Chen teach the electronic device of claim 21, however they do not teach wherein the buffer includes: a fourth transistor turned on in response to the detection signal; and a third transistor turned on in response to a signal output when the fourth transistor is turned on. However, Stockinger teaches wherein the buffer (i.e. first driver block 342 and second driver block 343)(fig.3) includes: a fourth transistor (i.e. N-channel MOSFET 337)(fig.3) turned on in response to the detection signal (refer to [0021]); and a third transistor (i.e. P-channel MOSFET 338)(fig.3) turned on in response to a signal output when the fourth transistor is turned on (refer to [0021]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikeda and Chen to include the buffer of Stockinger to provide the advantage of providing quick activation both when the device is powered and unpowered.
Claims 11, 12, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Chen as applied to claims 1, 2, 13, and 14 above, and further in view of Sung et al. U.S. Patent No. 7,764,475 (hereinafter “Sung”).
Regarding claim 11, Ikeda and Chen teach the electrical stress protection circuit of claim 1, however they do not teach wherein a voltage that is higher than a voltage provided to the driving voltage rail is provided to a body electrode of the first transistor. However, Sung teaches wherein a voltage that is higher than a voltage provided to the driving voltage rail is provided to a body electrode of the first transistor (refer to First body voltage varying unit 102)(fig.5)(refer also to col. 8 lines 3-25). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Ikeda and Chen to include the higher voltage of Sung to provide the advantage of reducing the input capacitance of the circuit, thereby enabling faster switching times and a faster response to an electrical stress.
Regarding claim 12, Ikeda and Chen teach the electrical stress protection circuit of claim 2, however they do not teach wherein a voltage that is lower than a voltage provided to the reference voltage rail is provided to a body electrode of the second transistor. However, Sung teaches wherein a voltage that is lower than a voltage provided to the reference voltage rail is provided to a body electrode of the second transistor (refer to second body voltage varying unit 104)(fig.5)(refer also to col. 8 lines 47-61). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Ikeda and Chen to include the lower voltage of Sung to provide the advantage of reducing the input capacitance of the circuit, thereby enabling faster switching times and a faster response to an electrical stress.
Regarding claim 23, Ikeda and Chen teach the electrical stress protection circuit of claim 13, however they do not teach wherein a voltage that is higher than a voltage provided to the driving voltage rail is provided to a body electrode of the first transistor. However, Sung teaches wherein a voltage that is higher than a voltage provided to the driving voltage rail is provided to a body electrode of the first transistor (refer to First body voltage varying unit 102)(fig.5)(refer also to col. 8 lines 3-25). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikeda and Chen to include the higher voltage of Sung to provide the advantage of reducing the input capacitance of the circuit, thereby enabling faster switching times and a faster response to an electrical stress.
Regarding claim 24, Ikeda and Chen teach the electrical stress protection circuit of claim 14, however they do not teach wherein a voltage that is lower than a voltage provided to the reference voltage rail is provided to a body electrode of the second transistor. However, Sung teaches wherein a voltage that is lower than a voltage provided to the reference voltage rail is provided to a body electrode of the second transistor (refer to second body voltage varying unit 104)(fig.5)(refer also to col. 8 lines 47-61). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikeda and Chen to include the lower voltage of Sung to provide the advantage of reducing the input capacitance of the circuit, thereby enabling faster switching times and a faster response to an electrical stress.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda and Chen as applied to claim 13 above, and further in view of Guedon et al. U.S. Patent Application 2010/0157493 (hereinafter “Guedon”).
Regarding claim 25, Ikeda and Chen teach the electronic device of claim 13, however they do not teach wherein the electronic device is a display device. However, Guedon teaches wherein the electronic device is a display device (refer to [0002] and [0003]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikeda and Chen to include the display device of Guedon to provide the advantage of protecting a common type of semiconductor apparatus from damage due to electrical stress.
Regarding claim 26, Ikeda, Chen, and Guedon teach the electronic device of claim 25, wherein the electrical stress protection circuit is included in one or more among a power supply, a source driver, a gate driver, and a timing controller of the display device (refer to Guedon [0002] and [0003]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vashchenko U.S. Patent Application 2012/0007648 (hereinafter “Vashchenko”) and Etherton et al. U.S. Patent Application 2014/0353727 (hereinafter “Etherton”). Vashchenko (claim 3 and [0006]) and Etherton [0016]) teach a plurality of bypass transistors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839